Citation Nr: 1703237	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for chest pain. 

4.  Entitlement to service connection for arthralgias. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, to include service in Saudi Arabia.  He also had subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans' Law Judge (VLJ) in August 2013.  A transcript of that proceeding is of record.  

These matters were before the Board in August 2014, when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In pertinent part, the August 2014 remand directed that VA treatment records from the Bay Pines VA Medical Center and associated clinics, dated prior to February 1997, to specifically include a January 1997 Persian Gulf Registry examination, be obtain and associated with the record.  Treatment records from the Bay Pine VA Medical Center were obtained in March 23, 2015.  Unfortunately, the majority of the records that were scanned into VBMS are illegible.  The records do not contain a "Best Copy" stamp indicating that original paper records were also illegible.  Accordingly, the Board cannot determine whether the records are indeed illegible   or whether they were improperly scanned into VBMS.  While the Board attempted to obtain legible copies of the records by requesting that the records be rescanned by the VBMS scanning vendor through internal administrative procedures for illegible documents, those efforts were unsuccessful.  Accordingly, a remand is required to obtain legible copies the Bay Pine VA Medical Center dated prior to February 1997.  

The August 2014 remand also directed that the Veteran provide the records of the treatment providers that diagnosed him with joint pains of the hands in 1991 and fibromyalgia in 1992, or identify those providers so VA could request those records.  To date, the Veteran has not responded to VA's request for these records.  As the Board is remanding the claims for other matters, on remand the Veteran should be provided another opportunity to identify any medical providers who treated him for his conditions on appeal or to submit such records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records from the VA Medical Center in Bay Pines, Florida, and associated clinics, dated prior to February 1997.  In addition, obtain relevant VA treatment records dated from April 2015 forward.  If any requested records are not available, the Veteran should be notified of such.  

2.  Advise the Veteran to provide the records of, or identify, the treatment providers that diagnosed him with joint pains of the hands in 1991 and fibromyalgia in 1992.  After securing any necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified  of such.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




